Citation Nr: 0632559	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  05-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to June 
1952.  The veteran also had an earlier period of unverified 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 decision of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  In May 2006, the veteran testified at a 
hearing before the undersigned.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
bilateral hearing loss was present in service; that bilateral 
hearing loss is related to service; or that sensorineural 
hearing loss manifested itself to a compensable degree within 
a year following separation from active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
military service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2002, 
March 2003, and April 2003, prior to the appealed from rating 
decision fulfills the provisions of 38 U.S.C.A. § 5103(a).  
Likewise, written notice provided in March 2006 provided the 
veteran notice of the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the record all available service 
medical records and reserve component records.  In addition, 
in October 2003, the veteran was afforded a VA examination.  
Moreover, while the RO asked the veteran on a number of 
occasions to identify the location of any other records that 
could help support his claim so that VA could obtain them on 
his behalf, no reply was ever forthcoming from the claimant.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.  

The Claim

The veteran argues that his current bilateral hearing loss 
was caused by running a pistol and rifle range, without 
hearing protection, while an ammunition supply technician 
while in military service.  It is requested that the veteran 
be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural 
hearing loss will be presumed to have been incurred in 
service if it manifested itself to a compensable degree 
within the first year following separation from active duty. 
 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, the Board notes that it is 
important to point out that VA may only find hearing loss to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a current disability due 
to military service or a service connected disability, it is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that service 
medical records are negative for complaints, diagnoses, or 
treatment relating to hearing loss.  In fact, the June 1952 
separation examination reported the veteran's hearing as 
15/15.  Thereafter, the record first shows the veteran's 
diagnosis of bilateral hearing loss as defined by VA at the 
October 2003 VA examination.  Moreover, at the October 2003 
VA examination, which was held for the express purpose of 
determining if the veteran had bilateral hearing loss due to 
military service, the examiner after a review of the record 
and an examination of the veteran specifically opined that it 
is not more likely than not that the veteran's hearing loss 
was caused by noise exposure while in military service.   
This opinion is not contradicted by any other medical opinion 
of evidence.  Evans.  
 
Moreover, given the length of time between the appellant's 
1952 separation from active duty and first being diagnosed 
with bilateral hearing loss in 2003, there is no competent 
evidence of a continuity of symptomatology.  Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service.).  The presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 also do not help the veteran because the 
first diagnosis of bilateral hearing loss is found in the 
record many years after his 1952 separation from active 
duty.  In light of the foregoing, entitlement to service 
connection for bilateral hearing loss is denied.  

In reaching the above conclusion, the Board has not 
overlooked the veteran's statements to the RO, his statements 
to the VA examiner, or the personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, these statements, addressing the 
origins of the veteran's bilateral hearing loss, are not 
probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the 


preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claim must be 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


